J-A32023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RITA WYSZYNSKI                                   IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

GREENWOOD GAMING &
ENTERTAINMENT, INC. D/B/A PARX
CASINO & RACING

                                                      No. 766 EDA 2016


                    Appeal from the Order February 12, 2016
              in the Court of Common Pleas of Philadelphia County
                       Civil Division at No(s): 160101055


BEFORE: DUBOW, J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY RANSOM, J.:                            FILED MARCH 08, 2017

        Appellant, Rita Wyszynski, appeals from the order of February 12,

2016, sustaining the preliminary objections of Appellee, Greenwood Gaming

& Entertainment, Inc., d/b/a Parx Casino and Racing, and transferring this

matter to the Bucks County Court of Common Pleas. We affirm.

        On January 11, 2016, Appellant filed a complaint, alleging she was

injured in a slip and fall on a wet floor in a restroom at Parx Casino. See

Complaint, 2/11/16, at ¶¶ 8-11. Appellee filed preliminary objections to the

complaint, arguing that venue was improper in Philadelphia County, as it

does not regularly conduct business in Philadelphia, and Appellant’s

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A32023-16



allegations of recklessness were not supported by the factual averments of

the complaint. See Preliminary Objections, 1/19/16, at ¶¶ 6-48. Appellant

filed a response in opposition, arguing that Appellee regularly conducts

business in Philadelphia through extensive advertising campaigns.              See

Answer to Preliminary Objections, 2/1/16, at ¶ 31.          The court sustained

Appellee’s objections and transferred the case to the Bucks County Court of

Common Pleas.

       Appellant filed a motion for reconsideration, timely appealed, and filed

a court-ordered Pa.R.A.P. 1925(b) statement of errors complained of on

appeal.1 The trial court issued a responsive opinion.

       On appeal, Appellant raises the following issues for our review:

       1. [] Did the lower court abuse its discretion in transferring this
       case to Bucks County, where [Appellee] failed to sustain its
       burden of proof that it did not regularly conduct business in
       Philadelphia, and venue was proper in Philadelphia under
       Pa.R.C.P. 2179(a)?

       2. Did the lower court abuse its discretion in transferring this
       case to Bucks County, where the defendant’s pervasive
       advertising in Philadelphia is neither limited nor “mere
       solicitation,” the defendant is successful in attracting Philadelphia
       residents to its casino, and the casino is located on Street Road,
       virtually on the border with Philadelphia?

Appellant’s Brief at 4.

____________________________________________


1
  See Pa.R.A.P. 311(c) (“An appeal may be taken as of right from an order
in a civil action or proceeding changing venue, transferring the matter to
another court of coordinate jurisdiction, or declining to proceed in the matter
on the basis of forum non conveniens or analogous principles.”)



                                           -2-
J-A32023-16



      As Appellant’s issues are interrelated, we will address them together

for ease of analysis.    Appellant claims that Appellee failed to sustain its

burden of proving that it does not regularly conduct business in Philadelphia,

because it advertises heavily in Philadelphia.     See Appellant’s Brief at 8.

Appellant contends that the quantity of the advertising is far more than

limited solicitation of business, and accordingly, the trial court abused its

discretion in transferring venue. Id. at 8-9.

      Our standard and scope of review are well-settled:

      It is well established that a trial court's decision to transfer
      venue will not be disturbed absent an abuse of discretion. A
      Plaintiff's choice of forum is to be given great weight, and the
      burden is on the party challenging the choice to show it was
      improper. However, a plaintiff's choice of venue is not absolute
      or unassailable. Indeed, if there exists any proper basis for the
      trial court’s decision to grant a petition to transfer venue, the
      decision must stand.

Fritz v. Glen Mills Schools, 840 A.2d 1021, 1023 (Pa. Super. 2003)

(emphasis in the original). The party seeking a change of venue bears the

burden   of   proving   such   a   change   necessary.   Zampana-Barry v.

Donaghue, 921 A.2d 500, 502 (Pa. Super. 2007).

      The Pennsylvania Rules of Civil Procedure provide that an action

against a corporation may be brought in:

      (1) the county where its registered office or principal place of
      business is located;
      (2) a county where it regularly conducts business;
      (3) the county where the cause of action arose; or
      (4) a county where the transaction or occurrence took place out
      of which the cause of action arose.



                                      -3-
J-A32023-16



Pa.R.C.P. 2179(a).   Neither party disputes that Appellee has its registered

office and principal place of business in Bucks County or that the cause of

action arose in Bucks County.      However, Appellant argues that Appellee

“regularly conducts business” in Philadelphia County, rendering venue proper

in Philadelphia.

      Pennsylvania law regarding the transfer of venue is equally well-

settled; the court applies the “quality” and “quantity” test to determine if a

corporation’s business contacts are sufficient to constitute regular business

conduct for purposes of establishing venue.     See Purcell v. Bryn Mawr

Hospital, 579 A.2d 1282, 1285 (1990). The Purcell court further stated,

      [q]uality of acts means those directly, furthering or essential to,
      corporate objects; they do not include incidental acts. Quantity
      means those acts which are so continuous and sufficient to be
      general or habitual... [T]he acts of the corporation must be
      distinguished: those in aid of a main purpose are collateral and
      incidental, while those necessary to its existence are direct.

Id. at 1285 (citations, quotations and quotation marks omitted).

      Our courts have consistently held that mere solicitation of business in

a particular county does not amount to conducting business. Id. at 1287

(noting that advertisements in phone books and newspapers do not meet

standards for the exercise of venue); see also Battuello v. Camelback Ski

Corp., 598 A.2d 1027, 1029 (1991) (finding that activities consisting

“almost exclusively of advertisement, aimed at the solicitation of business”

were insufficient to sustain venue “under the clear mandate of Purcell”);

Kubik v. Route 252, Inc., 762 A.2d 1119, 1124–26 (Pa. Super. 2000)


                                     -4-
J-A32023-16



(holding contacts between Delaware County restaurant and Philadelphia

County were incidental, where they consisted of solicitation of patrons by

email newsletter, selling gift certificates to Philadelphia residents, and

purchased goods in Philadelphia County); Kisak v. Wheeling Park

Comm'n, 898 A.2d 1083, 1087 (Pa. Super. 2006) (holding that advertising,

as the sole business activity alleged in Allegheny County, does not constitute

regularly conducting business); Wimble v. Parx Casino and Greenwood

Gaming & Entertainment, Inc., d/b/a Philadelphia Park Casino, 40
A.3d 174, 178 (Pa. Super. 2012) (holding that trial court properly

transferred venue where all corporate activities occurred in Bucks County,

incident   occurred    in   Bucks   County,   and   sole    business   activities   in

Philadelphia consisted of advertising).

      Despite   this    well-established   precedent,      Appellant   argues   that

Appellee’s advertising, consisting of ads in Philadelphia newspapers and

magazines, radio stations and television channels, and sponsoring events in

Philadelphia, should be considered “substantial business.”                Appellant

contends that the instant matter is distinguishable from Wimble, where no

evidentiary record was developed as to the defendant’s advertising in

Philadelphia. See Appellant’s Brief at 12 (citing in support Wimble, 40 A.3d

at 179).

      However, our case law makes clear that advertising is incidental to the

purpose of the business. See Kubik, supra.           Advertising, no matter how




                                       -5-
J-A32023-16



pervasive, may not satisfy the Purcell analysis. Accordingly, the trial court

did not abuse its discretion in transferring venue to Bucks County.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/8/2017




                                    -6-